United States Court of Appeals
                          FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                   ____________
No. 21-1233                                              September Term, 2022
                                                                         FCC-21-114
                                                    Filed On: December 20, 2022
China Telecom (Americas) Corporation,

            Petitioner

      v.

Federal Communications Commission and
United States of America,

            Respondents


      BEFORE:      Henderson and Katsas, Circuit Judges; Edwards, Senior Circuit
                   Judge




    UNDER SEAL OPINION
  NOT AVAILABLE TO PUBLIC